Matter of Windspirit v Windspirit (2018 NY Slip Op 03018)





Matter of Windspirit v Windspirit


2018 NY Slip Op 03018


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


514 CAF 16-01564

[*1]IN THE MATTER OF JENNIFER A. WINDSPIRIT, PETITIONER-APPELLANT,
vDANIEL F. WINDSPIRIT, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-APPELLANT.
COURTNEY S. RADICK, OSWEGO, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Cayuga County (Mark H. Fandrich, A.J.), entered August 25, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see CPLR 5511; Matter of Avery v Avery, 55 AD3d 1095, 1095-1096 [3d Dept 2008]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court